Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 09/26/2022 is acknowledged.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/2022.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 8 “portion)” should read “portion”.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stefanoni (WO2017/103952A1).
Regarding claim 1, Stefanoni teaches a method for producing a cup for a capsule for the preparation of infused or soluble beverages (abstract, pg. 1, lines 5-8), the method comprising the steps of: 
co-injection molding (pg. 4, lines 1-9) a cup (110 in Figs. 1-2) of multilayer plastic material (pg. 3, lines 26-27) with an outer layer, an inner layer (pg. 3, line 27), and an intermediate layer of a gas barrier type (pg. 3, lines 28-31), 
the cup being a single body (110 in Figs. 1 and 3) provided with an inlet opening (upper opening of 110 as shown in Fig. 3) and, on an opposite side, with a bottom (bottom 111 in Fig. 2 and pg. 3, line 18) provided with a nozzle (open region 114 in Fig. 2b is a nozzle opening in the bottom 111), the cup having an inner base (111) comprising a completely closed central portion covering the nozzle (after injection molding and prior to the piercing step of pg. 7, line 2 the central portion of the inner base is completely closed and covering the nozzle); and 
partially cutting the central portion to form at least one opening connecting the inside of the cup and the nozzle (piercing of pg. 7, line 2 is a type of partial cutting).  
Regarding claim 5, Stefanoni teaches the intermediate layer is made of ethylene vinyl alcohol (pg. 3, lines 30-31).
Regarding claim 6, Stefanoni teaches the outer layer and the inner layer are made of polypropylene (pg. 3, lines 27-28).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Regarding claim 2, the prior art of record does not teach, suggest, or render obvious a method for producing a cup for a capsule for the preparation of infused or soluble beverages, the method comprising:
the cup having an inner base comprising a completely closed central portion covering a nozzle; and 
partially cutting the central portion to form at least one opening connecting the inside of the cup and the nozzle,
a step of folding a portion of the cup between the at least one opening and the nozzle towards the inside of the nozzle to form a deflector, the deflector including a substantially horizontal floor,
in combination with the other limitations in claim 1.
Although Stefanoni teaches co-injection molding a cup of multilayer plastic material with an inner base and nozzle, together with the step of partially cutting the central portion to form at least one opening connecting the inside of the cup and the nozzle, Stefanoni does not teach or render obvious a step of folding a portion of the cup between the at least one opening and the nozzle towards the inside of the nozzle to form a deflector, the deflector including a substantially horizontal floor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745